Citation Nr: 0217260	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.

(The issues of entitlement to service connection for 
arthritis of both ankles, for diabetes mellitus, for 
residuals of frostbite, status post amputation, left fifth 
toe, for a right knee disorder, for post-traumatic stress 
disorder, and for a low back disorder will be the subjects 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1951 to March 
1954 and from March 1958 to September 1959.  This matter 
comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied a request 
to reopen a claim of entitlement to service connection for a 
low back disorder.  In May 2000 and in November 2000, the 
veteran disagreed, and after a statement of the case was 
issued in February 2002, the veteran submitted a timely 
substantive appeal later that month. 

The Board notes that there are several other issues which 
appear to be before the Board for appellate review.  
However, in view of the Board's decision on the request to 
reopen the claim for service connection for a low back 
disorder and the need for notification to him of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), those issues, including 
claims of entitlement to service connection for arthritis of 
both ankles, for diabetes mellitus, for residuals of 
frostbite, status post amputation, left fifth toe, for a 
right knee disorder, and for post-traumatic stress disorder, 
must be deferred pending docketing of the claim reopened in 
this decision and notification of the VCAA.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for a favorable 
disposition of the claim addressed in this decision has been 
obtained.

2.  An RO rating decision rendered in May 1960 denied 
service connection for a back disorder, and that decision 
became final when the veteran did not submit a substantive 
appeal.
 
3.  The evidence associated with the record since the May 
1960 rating decision, including the report of a March 2000 
VA examination which establishes that the veteran has 
abnormalities of the spine, constitutes new and material 
evidence because it bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  An RO rating decision in May 1960, which denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence having been submitted since 
the May 1960 rating decision, the veteran's claim of 
entitlement to service connection for a back disorder is 
reopened.  38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence since a claim of entitlement to service connection 
for a back disorder was denied in 1960.  The Board notes in 
particular that the claim was denied on the basis that no 
back disorder was found on VA examination. 

Duty to Assist and Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law eliminates the 
requirement that a claimant submit a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
regulatory amendments to 38 C.F.R. § 3.156(a) relating to 
the definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to assistance in claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)).  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was initially notified, by the 
May 2000 rating decision, that his request to reopen a claim 
for service connection for a back disorder was denied 
because no new and material evidence had been submitted.  By 
the discussion in that decision, and subsequent statement of 
the case, the RO advised the veteran of the definition of 
new and material evidence.  The RO also explained what the 
RO would do, including obtaining records for which the 
veteran submitted authorizations for release. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the Board finds, as 
discussed below, that the veteran has submitted new and 
material evidence.  As this is a favorable outcome for his 
appeal on this issue, additional development of the claim 
for further compliance with the VCAA at this time would be 
adverse to the veteran's interests.  The duty to assist and 
to notify the veteran has been met as to the claim addressed 
in this decision. 

Analysis

38 U.S.C.A. § 5108 provides that, to reopen a claim which 
has been denied, new and material evidence must be presented 
or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to 
require evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to 
alter its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence associated with the claims file since May 1960 
includes the report of a March 2000 VA examination, which 
confirms other evidence of record reflecting that the 
veteran has diagnosed medical disorders of the spine.  This 
evidence is new, in that no medical diagnosis of a back 
disorder was assigned in 1960.  This evidence is material 
because the claim of entitlement to service connection has 
been denied on the basis that no back disorder was found, 
and this new evidence establishes that the veteran now has a 
current back disorder.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant of evidence previously 
submitted, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  The Board finds that new and material 
evidence has been submitted, and the claim is reopened.

However, this information is not sufficient to provide a 
basis for review of the claim on the merits.  The Board 
further notes that, as the claim was not previously examined 
on the merits, the veteran has not been informed of the 
types of evidence which would support the claim on the 
merits, and has not been advised as to what evidence VA will 
obtain and what evidence the veteran himself is responsible 
to obtain.  As noted above in the Introduction, the merits 
of a claim of entitlement to service connection for a back 
disorder will be addressed in a later decision.




ORDER

A claim of entitlement to service connection for a low back 
disorder is reopened; to that extent only, the appeal is 
granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

